Citation Nr: 0022067	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a compensable rating for residuals of the 
removal of corns on the toes of the right foot.

2.  Entitlement to a compensable rating for residuals of 
removal of corns on the toes of the left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1984 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of the removal of corns from both feet, and 
assigned a noncompensable rating for each foot.  

In September 1999, the Board remanded the case to the RO for 
additional development.  

By rating action of June 2000, the RO denied service 
connection for tendonitis of the feet.  The veteran has not 
filed a notice of disagreement to date.  Accordingly, this 
issue is not before the Board for review.

In the veteran's substantive appeal dated in May 1998, she 
appears to be raising a claim for service connection for a 
neuroma (spelled by the veteran as "myoma".  This issue has 
not been adjudicated by the RO and is referred for 
appropriate action.


FINDING OF FACT

In a letter received in April 2000 prior to the promulgation 
of a decision on the merits in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  In 
this regard, in a letter received in April 2000, the veteran 
stated as follows:  "Again, I am not claiming for scars."  
In a substantive appeal dated in May 1998, the veteran 
reported as follows:  "I am not requesting payment for 
scars...."  The veteran's service connected disabilities of 
corns removed from the toes of the left foot and the right 
foot have been rated under Diagnostic Code 7805 which 
pertains to "Scars, other."  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed without prejudice.  

While the veteran has withdrawn the issue of entitlement to a 
compensable evaluation for the service connected residuals of 
corn removal from each foot, she appears to want service 
connection for what she terms to be the underlying disability 
of the feet which caused the corns.  As noted in the 
Introduction section of this decision, service connection for 
tendonitis was denied by the RO, and there has been no appeal 
to date.  In addition, the claim for service connection for a 
neuroma of each foot is being referred for RO adjudication.  
This issue is not currently before the Board.



ORDER

The appeal is dismissed.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


- 2 -


